DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 are pending and examined below. This action is in response to the claims filed 3/31/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 112(b) filed on 3/31/22, regarding 35 U.S.C. § 112(b) rejections are persuasive in view of amendments filed 3/31/22. 35 U.S.C. § 112(b) rejections are withdrawn.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 3/31/22, regarding 35 U.S.C. § 103 rejections have been fully considered and are not found persuasive.
Regarding applicant’s assertion that the associated references would not have been combined due to the objects of the technology being different between the prior art applications.  Morrison, Nishihiro, and Nissato disclose vehicular clutch control systems with an emphasis on clutch engagement timing as timing is critical to any clutch engagement system.  Combining the features of the respective applications would have been obvious not only for the reasons specifically stated within the body of the rejection but within the field of improving clutch control systems, one of ordinary skill in the art before the filing date would have had sufficient motivation to have combined the different aspects of the art as taught. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding applicant’s amendments of 3/31/22 as well as the argument that it and the measurement of the elapsed time while the rotation speed of the output shaft of the clutch exceeds a predetermined rotation speed is not taught in Nissato is not found persuasive.  The claim recites measuring an elapsed time between a start and an end of supplying hydraulic pressure and an end rotational speed of the output shaft, where the end hydraulic speed exceeding a predetermined speed and an elapsed time are utilized to determine the clutch engagement issue.  In Nissato, the system determines a difference in clutch output rotational numbers exceeding a predetermined value corresponding to the claimed the end hydraulic speed exceeding a predetermined speed over an estimated time after start of engagement corresponding to the claimed an elapsed time between a start and an end of supplying hydraulic pressure, inventively performing the same system, determining the required hydraulic pressure/output rotational speed over a period of time to determine whether a proper clutch engagement has occurred.  Further regarding the new amendment teaching that the elapsed time starts at the start of supplying pressure to reach the standby oil pressure is not disclosed within Nissato, however the combination of predetermined hydraulic supply preparation/measurements of Nissato with the standby hydraulic clutch pressure of Nishihiro fully discloses the elements as claimed.

Therefore, all rejections are maintained, and newly amended material has included new citations from the art of record.

The office advises the utilization of interviews in the process of creating the most efficient and constructive examination process in that the interpretations of the examiner and applicant of both the art of record as well as the present application are expressed in a mutual agreement in order to create and push forward the most productive discussions/amendments to move towards allowance.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 2016/0217629) in view of Nishihiro et al. (US 2018/0283548) and Nissato (US 2013/0150206). 

Regarding claims 1 and 7, Morrison discloses a control device for automatic transmission including a clutch deterioration detection device that detects whether a clutch device deteriorates (Fig. 4 – on failure determination corresponding to the recited deterioration detection), the clutch device including 
an input shaft, an output shaft and a hydraulic chamber (¶2 - input shaft and that of an output shaft and ¶6 – hydraulic pressure corresponding to the recited hydraulic chamber), and 
being able to adjust a connection or disconnection state between the input shaft and the output shaft by a pressure of hydraulic oil supplied to the hydraulic chamber (¶17 – apply pressure corresponding to the recited connection state and release pressure corresponding to the recited disconnection state), 
the clutch deterioration detection device comprising (Abstract and Fig. 4 – on failure determination corresponding to the recited deterioration detection):
a non-transitory computer readable medium storing a program (¶22): and 
a central processing unit (CPU) coupled to the non-transitory computer readable medium and configured to execute the program stored in the non-transitory computer readable medium to (¶22): 
control the supply of the hydraulic oil into the hydraulic chamber such that the hydraulic chamber has a predetermined hydraulic oil pressure in a state of keeping a rotation speed of the input shaft constant (¶17 – lock up control valve corresponding to the recited hydraulic oil supply control portion, where PA and PR corresponding to the recited  predetermined hydraulic pressure); 
measure elapsed time since starting to supply of the hydraulic oil to the hydraulic chamber of the clutch device until a rotation speed of the output shaft of the clutch device reaches a predetermined rotation speed (Fig. 4 and ¶36 – controller 12 includes a timer corresponding to the recited clocking portion for an elapsed time T from a point of time at which the absolute value of the rotation speed difference .DELTA.N becomes larger than the predetermined rotation speed difference N1 corresponding to the recited elapsed time for the clutch to reach a predetermined speed); 
determine whether the elapsed time exceeds a predetermined allowed time or not (Fig. 4 and ¶37 - first predetermined time T1 corresponding to the recited predetermined allowed time); and 
a clutch deterioration determination portion that determines that the clutch device deteriorates in response to the elapsed time exceeding the allowed time (Fig. 4 and ¶39-42 – controller 12 includes the corresponding clutch deterioration determination portion and on failure corresponding to the recited deterioration including the exceeded elapsed time at the predetermined pressure).
Morrison does not explicitly disclose the increasing of output rotation speed while maintaining steady input rotation speed due to increased hydraulic oil pressure however Nishihiro discloses a clutch control device including to increase a pressure in the hydraulic chamber to a standby oil pressure, which is a hydraulic oil pressure immediately before the clutch device is in contact (¶6-7 - pressure of the clutch is increased to a standby pressure, which is the step right before engagement pressure corresponding to the recited immediately before the clutch device is in contact)
the hydraulic oil is supplied such that the hydraulic chamber has the standby oil pressure to raise the rotation speed of the output shaft of the clutch device (¶6-7 – standby pressure is supplied in order to prepare clutch engagement and therefore to raise the rotation speed of the clutch device output shaft).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the clutch deterioration system of Morrison with the standby oil pressure of Nishihiro in order to prepare the clutch to be rapidly be fully engaged (Nishihiro - ¶7).
While Morrison does disclose measuring elapsed time  to reach predetermined rotations speeds it does not explicitly disclose the exact start and end times however Nissato discloses a clutch control device including measure an elapsed time between a start time when starting to supply the hydraulic oil to the hydraulic chamber of the clutch device for increasing the pressure in the hydraulic chamber to the standby oil pressure and an end time when a rotation speed of the output shaft of the clutch device exceeds a predetermined rotation speed (¶46 - rotational numbers of the first engaging member and the second engaging member are greater than a predetermined value corresponding to the recited rotation speed of the output shaft of the clutch device exceeding a predetermined rotation speed at a preset estimated time after start of engagement corresponding to the recited elapsed time between start of supply and an end time when the rotation measurement is gathered. While Nissato does not disclose the elapsed time starts at the start of supplying pressure to reach the standby oil pressure, the combination of predetermined hydraulic supply preparation/measurements of Nissato with the standby hydraulic clutch pressure of Nishihiro fully discloses the elements as claimed).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the clutch deterioration system of Morrison in view of Nishihiro with the engagement timing and rotational thresholds of Nissato in order to determine if the engaging members have been successfully engaged and whether or not they are nonengageable (Nissato – ¶47).

Regarding claim 2, Morrison further discloses the output shaft is connected to a transmission (¶6, ¶15-17 and Fig. 1 - automatic transmission corresponding to the recited transmission with an output shaft (¶2)), and 
the hydraulic oil supply control portion supplies the hydraulic oil in a neutral state of the transmission (¶6 discloses the clutch is locked the relative speeds are the same and the transmission system utilizes hydraulic pressure in which it would inherently be used in a neutral state of the transmission). 

Regarding claim 5, Morrison further discloses the predetermined rotation speed is lower than the rotation speed of the input shaft (Fig. 4 and ¶34-35 – Delta.N including the difference between input and output rotational speeds corresponding to the recited rotation speed of the input compared to the predetermined rotational speed difference corresponding to the recited predetermined rotation speed). 

Regarding claim 8, Morrison further discloses the CPU is further configured to determine that clutch device has not deteriorated in response to the elapsed time not exceeding the allowed time (Fig. 4 and ¶37 – repeat the process if the elapsed time T is shorter than the first predetermined time T1 corresponding to the recited determine that there is no deterioration if the elapsed time has not exceeded the allowed time).

Regarding claim 10, Morrison further discloses the CPU is further configured to execute the program stored in the non-transitory computer readable medium (¶22) to 
Morrison does not explicitly disclose the increasing of output rotation speed while maintaining steady input rotation speed due to increased hydraulic oil pressure however Nishihiro further discloses control the supply of the hydraulic oil into the hydraulic chamber to increase a pressure in the hydraulic chamber to reach the standby oil pressure before the clutch is in contact (¶6-7 - pressure of the clutch is increased to a standby pressure, which is the step right before engagement pressure corresponding to the recited immediately before the clutch device is in contact).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the clutch deterioration system of Morrison with the standby oil pressure of Nishihiro in order to prepare the clutch to be rapidly be fully engaged (Nishihiro - ¶7).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 2016/0217629) in view of Nishihiro et al. (US 2018/0283548) and Nissato (US 2013/0150206), as applied to claim 1 above, in view of Sato et al. (US 2003/0013619).

Regarding claim 3, Morrison in view of Nishihiro and Nissato does not disclose the use of a wet clutch however Sato discloses a vehicle transmission system including the clutch device is a wet clutch device (¶4).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the transmission system of Morrison in view of Nishihiro and Nissato with the wet clutch of Sato in order to improve the drivability with increasing transmission torque (Sato - ¶4). 

Regarding claim 4, Morrison further discloses the predetermined hydraulic oil pressure is a hydraulic oil pressure required for bringing into a state immediately before the clutch device is in contact (¶38 - predetermined pressure P1 may be a signal pressure lower than a pressure at which the lock-up clutch 2c is released corresponding to the recited pressure immediately before the clutch is in contact). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 2016/0217629) in view of Nishihiro et al. (US 2018/0283548) and Nissato (US 2013/0150206), as applied to claim 1 above, in view of Kadota (US 2010/0114442).

Regarding claim 6, Morrison in view of Nishihiro and Nissato does not disclose the issuance of a warning regarding the deterioration of the clutch however Kadota discloses a method of adjusting clutch characteristics including output a warning indicating that the clutch deteriorates in a case where the clutch deterioration determination portion determines that the clutch device deteriorates (¶41).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the clutch deterioration detection system of Morrison in view of Nishihiro and Nissato with the warning issuance of Kadota in order to maintain the characteristics of the clutch at an appropriate level (Kadota - ¶3).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 2016/0217629) in view of Nishihiro et al. (US 2018/0283548) and Nissato (US 2013/0150206), as applied to claim 1 above, in view of Mori et al. (US 2005/0187069).

Regarding claim 9, while Morrison in view of Nishihiro and Nissato disclose clutch failure/deterioration systems, they don’t explicitly disclose the rotational limit being explicitly below the engine idling speed however Mori discloses a clutch timing system including the predetermined rotation speed is less than an idling speed of an engine connected to the input shaft (¶86 – clutch engagement at or below engine idling speed includes a limit for clutch engagement to be performed below idling speed.  The combination of the clutch deterioration system of Morrison in view of Nishihiro and Nissato with the clutch engagement idling speed limit of Mori fully discloses the elements as claimed).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the clutch deterioration system of Morrison in view of Nishihiro and Nissato with the clutch engagement idling speed limit of Mori in order to prevent clutch engagement shock (Mori - ¶86).


Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kobayashi et al. (US 2014/0018207) discloses a system for preventing and detecting clutch system deterioration by utilizing increase in rotational speed to reach a standby pressure which is the pressure immediately before complete engagement of the clutch (¶63).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/BEHRANG BADII/            Primary Examiner, Art Unit 3665